Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification does not describe the newly amended limitations “disclose back gates of the N-channel type transistor included in the sampling transistor and the N-channel type light emission control transistor (303) are connected to the first voltage line. The paragraph [0062] cited by the applicant discloses the support only for N-channel type transistors. And, the paragraph [0030] merely discloses the back gate of N-channel type transistor being 0V. However, the specification does not disclose the N-type transistors being connected to the voltage at the cathode electrode of the light emitting diode (Vcath). 
Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similarly, as discussed above, the specification does not describe the limitations of the newly added claims. 
Furthermore, dependent claims 5-9 and 13-17 fail to resolve and inherit the indefinite claim language of claims 2 and 10 respectively. Accordingly, claims 5-9 and 13-17 have also been rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement by virtue of their dependency. 
the N-channel type transistor included in the sampling transistor and the N-channel type light emission control transistor (303) are connected to the first voltage line” are interpreted to read on “connected to a voltage line”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5-10, 13-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2008/0291182 A1, hereinafter “Yamashita”) in view of Park et al. (US 2011/0273419 A1, hereinafter “Park”). 

As to claim 2, Yamashita (Fig. 1) discloses a display device (1) comprising:
a pixel array unit (2) in which pixels are arranged in a matrix pattern (Para. 0041); and 
a driving circuit (4, 5) for driving the pixel array unit (Para. 0041), 
wherein respective ones of the pixels include: 
a light emitting element (Fig. 2 element EL) including an anode electrode and a cathode electrode (Vcath), the cathode electrode being connected to a first voltage line (“ground”), 
a first capacitor (Cs),

a driving transistor (Tr2) configured to supply a driving current from a voltage line (Vcc) to the light emitting element (EL) according to a voltage stored in the first capacitor (Para. 0045), and
an N-channel type light emission control transistor (Tr3; Para. 0043) connected in series with the driving transistor (Tr2) and the light emitting element (EL), and configured to turn on and off according to a second control signal supplied from the driving circuit through a second control signal line (DS; Para. 0045),
wherein the sampling transistor includes an N-channel type transistor (Para. 0043), and
Yamashita does not disclose back gates of the N-channel type transistor included in the sampling transistor and the N-channel type light emission control transistor (303) are connected to the first voltage line. 
However, Park (Fig. 5) teaches disclose back gates of the N-channel type transistor included in the sampling transistor (T11) and the N-channel type light emission control transistor (T13) are connected to the first voltage line (CONT; Para. 0055).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to apply a control signal to the back gates of the transistors in the device disclosed by Yamashita. The motivation would have been to control the threshold voltages of the transistors (Park; Para. 0061). 
The above rejection also stands for the similar device of claim 10. 

As to claim 5, Yamashita (Fig. 2) discloses the display device according to claim 2, further comprising a second capacitor (Csub) connected between the first capacitor (Cs) and the second voltage line (Vcc).
The above rejection also stands for the similar device of claim 13.

As to claim 6, Yamashita (Fig. 6) discloses the display device according to claim 5, wherein the driving circuit is configured to increase a source potential of the driving transistor through capacitance coupling of the first capacitor (Cs) and the second capacitor (Csub) when a standard voltage (Vofs) that is used in a correction to a gate of the driving transistor is applied (Para. 0061, 0064).
The above rejection also stands for the similar device of claim 14.

As to claim 7, Yamashita discloses the display device according to claim 5, wherein the driving circuit is configured to amplify a voltage between the gate and a source of the driving transistor through capacitance coupling of the first capacitor and the second capacitor when a standard voltage (Vofs) that is used in a correction to a gate of the driving transistor is applied (Para. 0061-0064).
The above rejection also stands for the similar device of claim 15.

As to claim 8, Yamashita (Fig. 2) discloses the display device according to claim 2,
wherein the sampling transistor (Tr1) is connected between the data signal line (SL) and the gate (G) of the driving transistor (Tr2), and
the driving circuit is configured to apply  a standard voltage (Vofs) that is used in a correction to a gate of the driving transistor to the sampling transistor through the data signal line (SL).
The above rejection also stands for the similar device of claim 16.

As to claim 9, Yamashita (Fig. 2) discloses the display device according to claim 2, wherein, as an operation point of the pixel circuit, a maximum possible voltage is equal to a power supply voltage (Vcc) 
The above rejection also stands for the similar device of claim 17.

As to claim 23, Park (Fig. 5) teaches the display device according to claim 2, wherein the back gates of the N-channel type transistor included in the sampling transistor (T11) and the N-channel type light emission control transistor (T13) are directly electrically connected to the first voltage line (CONT).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Hattori et al. (US 8,094,226 B2) discloses connecting the back gates to the negative voltage source in a pixel circuit (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625